Citation Nr: 0324829	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  95-14 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a pulmonary or lung 
disability to include bronchitis.

2.  Whether there is clear and unmistakable error in a May 
1992 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In an April 1997 decision by the 
Board, the veteran's claim for service connection was 
reopened and the case was remanded to the RO for further 
action.  The case was returned to the Board and in November 
1997 the case was again remanded to the RO for further 
action.  The case was subsequently returned to the Board and 
in December 2000, the case was remanded to the RO for 
additional action.  The case has been returned to the Board 
for further consideration.

The Board's December 2000 remand noted that the 
representative at the Board appeared to allege clear and 
unmistakable error in the Board's March 1980 decision and 
subsequent VA rating decisions.  The matter of clear and 
unmistakable error in the rating decisions was referred to 
the RO for appropriate action.  The RO issued a rating 
decision addressing clear and unmistakable error in the 
Board's March 1980 decision and subsequent rating decisions.  
Following a notice of disagreement, the RO issued a statement 
of the case on this issue.  However, a determination of 
whether there is clear and unmistakable error in a prior 
Board decision must be made by the Board and not the RO.  
Therefore, the decision made by the RO with regard to the 
Board's March 1980 decision is beyond the authority of the RO 
and is not a decision from which an appeal can be initiated.  
Therefore, no appeal concerning the issue of clear and 
unmistakable error in a prior Board decision is pending.  The 
veteran and the representative are directed to the Board's 
Rules of Practice regarding filing motions with the Board of 
clear and unmistakable error in prior Board decisions.  See 
38 C.F.R. § 20.1400-20.1411 (2002).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  No lung or pulmonary condition was noted on the 
examination report at entry into service.

3.  Clear and unmistakable evidence does not rebut the 
presumption of sound condition.

4.  A chronic lung or pulmonary disease was first noted 
during service.

5.  There is continuity of a pulmonary or lung condition 
following service.  

6.  There is a plausible basis in the record for the May 1992 
rating decision denying reopening the claim for service 
connection for bronchitis.

7.  The claim of clear and unmistakable error involves 
disagreement with how the facts were weighed in the May 1992 
rating decision which denied reopening the claim for service 
connection for bronchitis.


CONCLUSIONS OF LAW

1.  A pulmonary or lung disability to include bronchitis was 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2002).  

2.  There is no clear and unmistakable error in the May 1992 
rating decision denying reopening the claim for service 
connection for bronchitis.  38 U.S.C.A. § 5109A(b) (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.306(a) (1991); 
38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection

The veteran claims, in essence, that his lung disability did 
not exist prior to service but was incurred in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  The disease entity must be identified and shown to 
be chronic during service.  In the absence of chronicity, 
continuity of symptomatology following discharge is required.  
38 C.F.R. § 3.303(b) (2002).  Service connection may also be 
granted when all of the evidence demonstrates that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

At the veteran's entrance examination in December 1968, he 
denied asthma, shortness of breath, pain or pressure in the 
chest, or chronic cough.  Additionally, the clinical 
evaluation of the lungs and chest was normal.  Therefore, a 
pulmonary or lung disorder was not noted at entry into 
service.  On February 3, 1969, he was noted with an upper 
respiratory infection and on February 9, 1969, he was noted 
with bronchitis.  On September 17, 1969, the veteran was 
noted with acute bronchitis.  The veteran gave a history of 
bronchitis in May 1969.  There was no previous history of 
asthma, hay fever, or other allergic disease.  On September 
19, 1969, he was noted with obstructive airway disease that 
did not exist prior to entry into service.  The veteran was 
sent to the chest clinic the same day.  The consultation 
report shows that the veteran gave a history that 
approximately two years previously he began to have chest 
colds.  The impression was chronic bronchitis existed prior 
to entry.  An undated medical survey board entry indicates 
that the veteran had shortness of breath, wheezing, and cough 
productive of purulence of 10 days duration.  The entry notes 
there was a history of similar episodes within the past two 
years.  The report of the medical board noted that the 
veteran's symptoms dated to two years prior to admission and 
were aggravated by increased physical activity during boot 
camp.  The final diagnosis was chronic bronchitis existed 
prior to entry and not aggravated by service.  

The veteran's physician prior to service provided copies of 
clinical records and a statement.  The physician noted the 
veteran had chest congestion due to upper respiratory 
infection in March 1967 and an upper respiratory infection in 
April 1967.  Additionally, the physician indicated that prior 
to 1970, the veteran was last seen in October 1968 and was 
never treated for a chronic lung problem.  The claims file 
contains statements from friends and family which indicate 
that the veteran did not have any lung condition or health 
problems prior to service.  In September 1994 the veteran 
also submitted an October 1968 employment examination report 
which shows he denied suffering from asthma or getting out of 
breath easily.  The examining physician indicated the 
evaluation of the chest and lungs was normal.

The veteran is presumed to be in sound condition at entry 
into service except for defects noted.  The veteran did not 
report any lung or pulmonary problems prior to service and no 
lung or pulmonary condition was noted on the examination 
report at entry.  Therefore, clear and unmistakable evidence 
demonstrating that the condition existed prior to service and 
that the disease or injury was not aggravated by service is 
required to rebut the presumption of sound condition.  
VAOPGCPREC 3-2003.

The medical board found that the veteran's bronchitis existed 
prior to entry when he developed chronic productive cough 
associated with mild shortness of breath and dyspnea on 
exertion.  This appears to have been based on the onset of 
bronchitis after an upper respiratory infection in boot camp 
and the veteran's statements to clinicians in service that he 
had a history of bronchitis for two years prior to the 
medical board.  However, as noted, the history provided by 
the veteran at enlistment shows that he did not have any 
pulmonary or lung problems.  Records and statements from the 
veteran's physician prior to service do not show that the 
veteran had chronic lung or pulmonary problems.  
Additionally, statements from family and friends indicate the 
veteran did not have lung problems prior to service.  
Furthermore, an employment physical in October 1968 that was 
received in 1994 shows the veteran did not complain of lung 
or pulmonary problems, and the lungs and chest were assessed 
as normal.  Therefore, there is significant evidence of 
record, including the employment physical and the private 
physician's records, which shows the veteran did not have any 
chronic lung or pulmonary problems prior to service.  

No lung or pulmonary disorder was noted at entry into service 
and there is significant evidence, including medical 
evidence, that the veteran's lung or pulmonary problems did 
not exist prior to service.  The evidence which shows that 
the lung or pulmonary problems existed prior to service does 
not rise to the level of being clear and unmistakable 
evidence that the condition existed prior to service.  The 
veteran was noted with bronchitis and obstructive airway 
disease during service, and he was discharged from service 
due to chronic bronchitis.  Accordingly, clear and 
unmistakable evidence is not present to rebut the presumption 
of sound condition.  38 U.S.C.A. § 1111 (West 2002).

The veteran was first noted with bronchitis and obstructive 
airway disease during service, and he was discharged from 
service due to chronic bronchitis.  The medical board 
narrative report indicates the veteran would require 
continuous therapy for his bronchitis.  Since the bronchitis 
first shown during service was noted to be chronic and the 
veteran would require continuous treatment, the veteran had a 
chronic lung or pulmonary disease that was incurred in 
service.  In March 1972 the veteran was noted with chronic 
bronchitis by history and in December 1978 he was noted with 
pulmonary emphysema.  In July 1979 he was noted with chronic 
obstructive pulmonary disease and in April 1992 chronic 
obstructive pulmonary disease and chronic bronchitis were 
noted.  In 1997 and 1999, the veteran was noted with chronic 
obstructive pulmonary disease.  Since the veteran has 
continued to have lung or pulmonary problems after service, 
there is continuity of a pulmonary or lung condition 
following service.  38 C.F.R. § 3.303(a), (b) (2002).

The presumption of sound condition has not been rebutted by 
clear and unmistakable evidence.  Bronchitis was first noted 
during service and was determined to be chronic.  
Additionally, there is continuity of a pulmonary or lung 
condition following service.  Accordingly, the evidence 
favors granting service connection for a pulmonary or lung 
disability to include bronchitis.  38 U.S.C.A. §§ 1110, 1111 
(West 2002); 38 C.F.R. § 3.303 (2002).  

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
November 1993 statement of the case and the June 1997 
supplemental statement of the case.  The statement of the 
case and the supplemental statements of the case provided the 
veteran with a summary of the evidence in the record used for 
the determination.  Accordingly, the veteran was advised of 
the evidence necessary to substantiate his claim.  An April 
2001 VA letter to the veteran advised him of the evidence 
necessary to substantiate his claim, the kind of evidence he 
was responsible for obtaining, and the evidence VA was 
responsible for obtaining.  Additionally, the veteran was 
advised of the VCAA in a February 2003 statement of the case.  
During the history of the veteran's claim, he received VA 
examinations.  The veteran identified VA medical records 
which were requested and obtained, or have been provided by 
the veteran.  Social Security records were obtained.  The 
Board remanded this case to the RO in November 1997 to obtain 
additional service department records.  However, the RO was 
unsuccessful in its attempts.  This is not prejudicial to the 
veteran since a favorable decision is being rendered on his 
claim.  The veteran has not identified additional relevant 
evidence of probative value which has not already been sought 
and associated with the claims file.  Accordingly, the facts 
relevant to this claim have been developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 

The Board also acknowledges that it used VAOPGCPREC 3-2003, 
which has not yet been published in the Federal Register, 
without notifying the appellant in advance of the contents of 
that opinion.  Nonetheless, as the benefit sought - service 
connection for pulmonary or lung disability, including 
bronchitis - has been granted, the Board concludes that there 
was no prejudice to the veteran in its consideration of this 
precedential VA general counsel opinion.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby). 



Clear and unmistakable error

The veteran and his representative claim that there is clear 
and unmistakable error in the March 1980 Board decision and 
subsequent rating decisions.

Previous decisions are final and binding, and will be 
accepted as correct in the absence of clear and unmistakable 
error.  A decision containing clear and unmistakable error is 
subject to amendment or reversal.  Clear and unmistakable 
error is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find clear 
and unmistakable error, either (1) the correct facts, as they 
were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighted or evaluated will not suffice) or (2) the law in 
effect at that time was incorrectly applied; the error must 
be undebatable and (3) of a sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (4) the determination of clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2002); Baldwin v. West, 13 Vet. 
App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993); Russell v. Principi, 3 Vet. App. 310 
(1992).  

A clear and unmistakable error adjudication is unique because 
it is "a distinct claim ... [it] is a collateral attack on a 
previous and final RO decision which seeks the revision, nunc 
pro tunc [with retroactive effect], of that decision."  
Phillips v. Brown, 10 Vet. App. 25, 30-31 (1997). 

Where clear and unmistakable error is found in a prior final 
RO decision, the prior decision will be reversed or revised, 
and for the purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a reversal or 
revision of the prior decision on the grounds of clear and 
unmistakable error has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A(b) (West 2002); 38 C.F.R. § 3.105(a) (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 C.F.R. § 3.303(a) (1991).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1991).

The veteran's representative at the Board has alleged that 
there is clear and unmistakable error in the March 1980 Board 
decision and all subsequent rating decisions.  As noted in 
the INTRODUCTION to this decision, a claim of clear and 
unmistakable error in a prior Board decision must be made to 
the Board in accordance with its Rules of Practice.  Since 
this has not been done, the March 1980 Board decision will 
not be addressed.  The first rating decision after the 
Board's March 1980 decision which addresses the veteran's 
lung or pulmonary disability is the May 1992 rating decision.  
The rating decisions subsequent to the May 1992 rating 
decision are part of the above appeal for service connection.  
Therefore, the May 1992 rating decision is the decision to be 
examined to determine whether there is clear and unmistakable 
error in a rating decision subsequent to the Board's March 
1980 decision.

The evidence considered by the RO in determining whether the 
claim should be reopened in May 1992 included a lay statement 
indicating that the veteran had not had health problems in 
school.  However, the Board had previously considered an 
earlier statement from the veteran's parents indicating that 
he never had a lung problem prior to service.  Therefore, the 
lay statement considered in 1992 was not new.  The veteran 
also received a VA examination in April 1992, where chronic 
obstructive pulmonary disease and chronic bronchitis were 
diagnosed.  However, the examination report does not show the 
bronchitis or pulmonary disease was related to or aggravated 
by service.  The VA examination was thus not material to the 
issue of service connection.  The evidence submitted 
following the Board's March 1980 decision was either not new 
or not material to the issue of service connection.  
Accordingly, there was an entirely plausible basis for the 
May 1992 rating decision to find that new and material 
evidence had not been received to reopen the service 
connection claim.  38 C.F.R. §§ 3.156(a), 3.303, 3.306(a) 
(1991).

The veteran's representative has asserted that the RO 
committed clear and unmistakable error under 38 C.F.R. 
§ 3.306 relating to aggravation of preservice disabilities.  
The representative indicated that the veteran was found unfit 
for continued service due to increased bronchitis 
symptomatology.  However, the medical board narrative also 
indicates that the bronchitis was not aggravated by service 
and the medical board report cover sheet shows that the 
bronchitis existed prior to service and was not aggravated by 
service.  Service connection was previously denied - in 
decisions that are not a part of the CUE claim here addressed 
-- on the basis that the bronchitis existed prior to service 
and was not aggravated by service.  While there may be 
another view of the evidence then of record that could have 
led to granting service connection, there is also a plausible 
basis in the record for finding no aggravation of bronchitis.  

Moreover, there is an entirely plausible basis in the record 
for finding that new and material evidence had not been 
received to reopen the claim for service connection in 1992.  
The veteran and representative are disagreeing with how the 
facts were weighed in the May 1992 decision that denied 
reopening the claim for service connection for bronchitis, 
and are essentially seeking reconsideration of that decision- 
and earlier decisions.  This disagreement does not constitute 
clear and unmistakable error in the May 1992 rating decision.  
38 U.S.C.A. § 5109A(b) (West 2002); 38 C.F.R. § 3.105(a) 
(2002). 

This claim involved alleged clear and unmistakable error in a 
prior rating decision.  The VCAA is not applicable to cases 
involving claims of clear and unmistakable error in prior 
rating decisions.  Parker v. Principi, 15 Vet. App. 407 
(2002).  


ORDER

Service connection for a pulmonary or lung disability to 
include bronchitis is granted. 

There is no clear and unmistakable error in the May 1992 
rating decision denying reopening the claim for service 
connection for bronchitis.  The appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

